                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


 IN RE: APPLICATION FOR EXEMPTION
 FROM ELECTRONIC PUBLIC ACCESS                                         CASE NO. 18-MC-59
 FEES BY MICHAEL LOADENTHAL


                                               ORDER


        This matter is before the Court upon the application and request by Michael Loadenthal for
exemption from the fees imposed by the Electronic Public Access fee schedule adopted by the
Judicial Conference of the United States Courts.

        The Court finds that Michael Loadenthal, as an individual researcher associated with an
educational institution, falls within the class of users listed in the fee schedule as being eligible for
a fee exemption. Additionally, Mr. Loadenthal has demonstrated that an exemption is necessary in
order to avoid unreasonable burdens and to promote public access to information.
Accordingly, Mr. Loadenthal shall be exempt from the payment of fees for access via PACER to
the electronic case files maintained in this court, to the extent such use is incurred in the course of
researching the arrest, prosecution and sentencing of individuals in the United States from 1990-
2018. Mr. Loadenthal shall not be exempt from the payment of fees incurred in connection with
other uses of the PACER system in this court. Additionally, the following limitations apply:

    1. this fee exemption applies only to Mr. Loadenthal and is valid only for the purposes stated
       above;

    2. this fee exemption applies only to the electronic case files of this court that are available
       through the PACER system;

    3. by accepting this exemption, Mr. Loadenthal agrees not to sell for profit any data obtained
       as a result of receiving this exemption;

    4. Mr. Loadenthal is prohibited from transferring any data obtained as a result of receiving
       this exemption, including redistribution via internet based databases;

    5. this exemption is valid until December 31, 2019.

       This exemption may be revoked at the discretion of the Court at any time. A copy of this
Order shall be sent to the PACER Service Center.

        SO ORDERED on November 7, 2018.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach, Chief Judge
                                                        United States District Court

     Case 2:18-mc-00059-WCG Filed 11/07/18 Page 1 of 1 Document 2
